Citation Nr: 0114950
Decision Date: 05/30/01	Archive Date: 07/18/01

DOCKET NO. 00-04 062A              DATE MAY 30, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Determination of initial ratings for lumbar strain, currently
evaluated as 10 percent disabling.

2. Determination of initial ratings for cervical strain, currently
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran retired from active duty in September 1997 with more
than twenty one years service. He served on active duty for the
period from February 1976 to September 1997.

This appeal arises from May 1998 and January 2000 rating decisions
of the Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California.

In May 1998 the RO issued a rating decision addressing service
connection for ten disabilities. The veteran submitted his notice
of disagreement (NOD) in November 1998. He specifically indicated
disagreement with the ratings for the cervical and lumbar spines.
He also disagreed with denial of service connection for residuals
of a penile disorder, sinusitis, and a cyst on the right femur.

The RO issued a second rating decision in January 2000. The RO
increased the initial assigned rating for the veteran's service-
connected lumbar strain and cervical strain from zero percent to 10
percent. The RO also granted service connection for myositis
ossificans and a penile disorder (Peyronie's disease), and denied
service connection for allergic rhinitis.

The RO issued a statement of the case (SOC) in January 2000 which
included the issues of entitlement to the assignment of ratings in
excess of 10 percent for lumbar and cervical strains and service
connection for allergic rhinitis. The veteran submitted his
substantive appeal in March 2000; in addition to his cervical and
lumbar strains, he listed the disabilities on appeal as sinusitis,
bilateral shoulder pain, a penile disorder, exfoliation of the
feet, and a cyst of the right femur.

2

In May 2000 the RO wrote the veteran a letter regarding the issues
of shoulder pain, Peyronie's disease, cyst of the right femur and
exfoliation of the feet. The letter explained the reasons why those
claims were not presently in appellate status,.

The veteran responded in July 2000. He indicated that he disagreed
with the ratings assigned for cervical and lumbar strain and for
myositis ossificans of the right femur. He withdrew his appeal as
to the issue of service connection for allergic rhinitis.

The veteran properly withdrew his appeal of the issue of service
connection for allergic rhinitis. 38 C.F.R. 20.204. His July 2000
statement disagreeing with the rating for myositis ossificans is a
NOD with the January 2000 rating decision of the RO which assigned
a 10 percent rating for that disability. The Board agrees with the
RO that the issue is not currently in appellate status. An appeal
consists of a timely filed Notice of Disagreement in writing and,
after a Statement of the case has been furnished, a timely filed
Substantive Appeal. 38 C.F.R. 20.200 (2000). The Board construes
the disagreement with the rating for myositis ossificans as a NOD.
See 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.201 (2000); Gallegos
v. Gober, 14 Vet. App. 50 (2000). The next step was for the RO to
issue an SOC on the issue of the rating for myositis ossificans,
and the Board must remand that issue to the RO, not refer it, for
issuance of that SOC. See Manlincon v. West, 12 Vet. App. 238
(1999).

While the veteran withdrew his claim for service connection for
allergic rhinitis as noted above, it is not clear that he has
withdrawn his claim for service connection for sinusitis. The RO
should clarify this matter; if the veteran has not withdrawn that
issue, the RO must issue an SOC, as the veteran has already
submitted a timely NOD. Manlincon, supra.

REMAND

During the pendency of the veteran's appeal but after the case was
remanded to the Board by the Court, the President signed the
"Veterans Claims Assistance Act of

- 3 -

2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which
substantially modified the circumstances under which VA's duty to
assist claimants applies, and how that duty is to be discharged.
This liberalizing legislation is applicable to the veteran's
claims. See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).
The medical examination and request for records are in part to
comply with this provision.

The veteran is seeking higher evaluations for cervical and lumbar
strains. In his statements and September 2000 testimony the veteran
has consistently complained of pain in the cervical and lumbar
spine. He contends the April 1998 was inadequate and did not
address his complaints of pain. The United States Court of Appeals
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202,
207-208 (1995), held that consideration should be given as to the
extent the veteran's disability caused functional impairment as a
result of pain, limitation of motion, weakened movement, excess
fatigability, or incoordination (including during activities that
are intrinsic to his day-to-day living experiences or at times when
the residuals are most noticeable, such as during prolonged use).
The opinion is required by regulations found at 38 C.F.R. 4.40 and
4.45 (2000). Although the RO considered the impairment due to pain
in its January 2000 rating decision the April 1998 VA examination
does not adequately address the issue of functional limitation due
to pain. The RO must schedule such an examination. DeLuca, supra;
Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran has indicated that his cervical and lumbar spine
disabilities have increased in severity during the appellate
process. He stated he has continued to receive treatment from the
Travis Air Force Based outpatient treatment clinic. The RO did
obtain those records through May of 1999. At the hearing in
September 2000 the veteran indicated additional treatment
subsequent to that date at Travis and the VA medical center in
Martinez, California. (T-7). The RO must make another attempt to
obtain the putative evidence, as well as any other relevant medical
records that may be available. VCAA, supra; 38 C.F.R. 3.103, 3.159
(2000); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

4 -

The Board notes that the claims for the assignment of higher
ratings for cervical and lumbar strains are from an appeal of the
original RO decision granting service connection. The Court
recently held that, in a claim of disagreement with the initial
rating assigned following a grant of service connection, separate
ratings may be assigned for separate periods of time, based on the
facts found. Fenderson v. West, 12 Vet. App. 119 (1999). The RO
should consider the application of staged ratings.

Accordingly, this case is REMANDED for the following action:

1. The RO should ask the veteran to list the names and addresses of
all medical care providers who have evaluated or treated him for
his cervical and lumbar disabilities. After securing the necessary
releases, the RO should obtain all records that are not already in
the claims folder. This should include a specific request for
outpatient treatment records from Travis Air Force Base and the VA
medical center in Martinez, California.

2. The veteran should be afforded a VA orthopedic examination for
the purpose of determining the current severity of his lumbar and
cervical strains. The claims folder must be made available to the
examiner for review in conjunction with the examination. The
examination must include full range of motion studies of the
cervical and lumbar segments of the spine and any other tests that
are deemed necessary. The examiner should indicate the extent that
the veteran may have functional impairment in his cervical and
lumbar spine as a result of pain, limitation of motion, weakened
movement, excess fatigability, or incoordination due to the
service-connected cervical and lumbar strains (including during
activities that are intrinsic to his day-to-day living experiences
or at times when the residuals are most noticeable, such as during
prolonged use). The

5 -

examiner should state whether any pain claimed by the veteran is
supported by adequate pathology and is evidenced by visible
behavior. To the extent that it is possible, any functional loss
that is present should be expressed as degrees of limitation of
motion or ankylosis of the affected joint. The clinical findings
and reasons upon which the opinions are based should be clearly set
forth. If the examiner is unable to form an opinion on any of the
requested findings, he or she should note the reasons why such an
opinion cannot be made.

3. The RO should review the report of any examination requested to
ensure that it addresses the concerns and issues that were noted by
the Court in its decision in DeLuca. Any examination report that
does not contain sufficient information in the above respects
should be returned as inadequate for rating purposes 38 C.F.R. 4.2
(2000).

4. The RO should issue a statement of the case on the issue of a
determination of an initial rating for myositis ossification of the
right femur. The veteran must be advised of the time limit in which
he can perfect an appeal to the Board on this issue by filing a
substantive appeal. See 38 C.F.R. 20.302(b). If, and only if, an
appeal is perfected on this issue, it should be certified to the
Board for further appellate review.

5. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106- 475 is completed. In
particular, the RO should ensure that the new notification
requirements and development

- 6 -

procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are fully
complied with and satisfied.

Thereafter, the RO should readjudicate the claims for the
assignment of ratings in excess of 10 percent for lumbar strain and
cervical strain. If any benefit sought on appeal remains denied,
the appellant and his representative should be provided a
supplemental statement of the case and an appropriate period of
time for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b.) (2000).

7 -



